VENTERS, J.,
Concurring in Result:
I agree with Justice Cunningham that the search of a closed container whether it is a trash can or a suitcase, located on a residential lot requires a search warrant, except perhaps when exigent circumstances exist. I would also submit that when the property involved is a small yard in a residential lot, we should discard altogether the antiquated concept of “curti-lage.” Historically, the curtilage of a property was the area around the residence that enveloped the outdoor privy, the well, the smokehouse, the woodshed, the carriage house, the herb garden, and other essential elements of the household. What was not “within the curtilage” was *36part of the “open fields.” There are modern remnants of such household elements; for example, a garage, a tool shed, or a child’s playhouse. But on the small lot of a typical residential subdivision, that vestige of the curtilage is the whole yard. There is no discernible distinction between the curtilage and the open fields. It is all curtilage, and the expectation of privacy extends to the whole yard of the small residential lot.
CUNNINGHAM, J., joins.